11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Jose Ernesto Flores,                       * From the 142nd District Court
                                             of Midland County
                                             Trial Court No. CR46405.

Vs. No. 11-17-00180-CR                     * March 30, 2018

The State of Texas,                        * Per Curiam Memorandum Opinion
                                             (Panel consists of: Willson, J.,
                                             Bailey, J., and Wright, S.C.J., sitting
                                             by assignment)


      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.